Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2022 has been entered.
Claims 28, 30, and 47 are amended.  Claim 48 is new.  Claims 1-27, 29, 45 are canceled.  Claim 48 is new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 28 (and 30-38) the limitation “when the reaction...is  complete according to a predefined completion criteria” is unclear because “a predefined completion criterial” is literally an undefined criteria.  (It’s circular logic since completeness requires predefined criteria to differentiate from incomplete.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 30, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over by Miller (US 20030236040 A1) in view of Liebermann (US 5941752 A).
	Regarding Claim 28 Miller discloses an inflatable flotation device comprising: a reaction chamber (Element 3)comprising one or more reactants that generate gas when mixed with water (paragraph 21); a water inlet valve (Element 23) connecting the reaction chamber to an ambient water environment surrounding the device such that the ambient water surrounding the device fills the reaction chamber when the water inlet valve is open; an inflatable compartment (balloon, paragraph 17) fluidly connected to said reaction chamber by means of at least one pressure sensitive passageway (Element 25) adapted to enable uni-directional gas flow towards the inflatable compartment when the pressure of the gas in the reaction chamber exceeds a predetermined threshold. (via Element 14) wherein the predetermined threshold is selected such that the reaction between the reactants when mixed with water is essentially complete before the pressure sensitive passageway opens, such that the reactants are kept within the reaction chamber until the reaction is essentially complete. (paragraph 21 describes this method of operation.  See MPEP 2114.  Examiner notes that per Applicant’s specification, the reaction is essentially complete to remove the plugs based on the design and particular usage of the device of Miller.)  Miller does not explicitly disclose wherein the pressure sensitive passageway comprises a one-way valve, a semi-permeable membrane or a tail.
	Liebermann discloses wherein one pressure sensitive passageway comprising a one-way valve (paragraph starting at C4,L63), a semi-permeable membrane or a tail adapted to enable uni-directional gas flow towards the inflatable compartment when the pressure of the gas in the reaction chamber exceeds a predetermined threshold, wherein the predetermined threshold is selected such that the reaction between the reactants when mixed with water is essentially complete before the pressure sensitive passageway opens, such that the reactants are kept within the reaction chamber until the reaction is essentially complete. (C5 L20-C6, L8).  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to substitute the pressure sensitive passage way using plugs of Miller with the one-way valve of Lieberman.  The motivation to modify Miller is to provide a known means of creating a pressure sensitive passage wherein the reactive components are prevented from being separated during reaction.

Regarding Claim 30, Miller in view of Liebermann discloses the inflatable flotation device according to claim 28, wherein the at least one pressure sensitive passageway is further adapted to provide substantially preferential passage of the gas rather than the reactants, such that the reactants are generally contained within the reaction chamber until the reaction is essentially complete. (All smaller passage ways are preferential to gas rather than liquids because the gas has more kinetic energy and expands faster.  The stoppers are also an adaptation that makes the reaction “essentially” complete.)

Regarding Claim 35, Miller in view of Liebermann discloses an inflatable flotation device according to claim 28, wherein the reactants are solids. (anhydrous carbonate)

Regarding Claim 36, Miller in view of Liebermann discloses inflatable flotation device according to claim 28, wherein the at least one pressure sensitive passageway is either a semi-permeable membrane preferentially enabling passage of gases over liquids, or is sufficiently small that it allows substantially preferential passage of the gas rather than the reactants. (The smaller passage is at least preferential to some degree to a gas over a solid because the gas has more kinetic energy..)

Regarding Claim 37, Miller in view of Liebermann discloses inflatable flotation device according to claim 28, wherein at least one reactant is in a non-aqueous state. (This is true of the reactant before the reaction. See abstract.)

Regarding Claim 38, Miller in view of Liebermann discloses an inflatable flotation device according to claim 28, wherein the reactants comprise a volume of less than 80 milliliters and generate a sufficient amount of gas for adequate inflation capabilities of the device.   (Examiner notes any amount “comprises” less an 80ml since “comprises” is open ended with no upper limit, and it must contain at minimum at least some number greater than zero.)

Claims 48 is rejected under 35 U.S.C. 103 as being unpatentable over by Miller (US 20030236040 A1) in view of Liebermann (US 5941752 A).
Regarding Claim 48, Miller in view of Liebermann inflatable flotation device according to claim 28, wherein the speed of the reaction is a result effective by keeping the reactants contained during reacting as in (C6, L5) is “Even further, the speed of the chemical reaction between the reactive components 16 and 20 is increased due to the fact that the reactive components 16 and 20 are prevented from being separated during reaction.” but does not explicitly disclose wherein the predefined completion criterion at which the reaction between the reactants and the water is considered to be complete, is at least one of: (i) 70 % of the reaction, (ii) 80% of the reaction , (iii) 90% of the reaction, or (iv) 95% of the reaction.
	Kato discloses confining the reaction is a result-effective variable for completing the reaction as in (C1, L59) “With this arrangement, the reaction between the sodium bicarbonate and the acidic solution is facilitated and completed because the sodium bicarbonate is not scattered but is confined in the small sack so that whole of the charged sodium bicarbonate can be brought into reaction.”  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to optimize the speed of reaction for a desired degree of reaction completeness by keeping the reactants contained for a desired predetermined degree of reaction completeness, including wherein the predefined completion criterion at which the reaction between the reactants and the water is considered to be complete, is at least one of: (i) 70 % of the reaction, (ii) 80% of the reaction , (iii) 90% of the reaction, or (iv) 95% of the reaction.  The motivation to modify Miller is to optimize a the result effective variable of duration of containment for the duration of completing the reaction.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20030236040 A1) in view of Liebermann.
Regarding Claim 31, Miller in view of Liebermann discloses an inflatable flotation device according to claim 28, but does not explicitly disclose (in the same embodiment) wherein the water inlet valve is actuated by a manual actuating mechanism.
	Miller discloses other prior art inflatable devices are activated by pulling on the device.  It would have been obvious at the time of filing for a person of ordinary skill in the marine art to add a manual actuating mechanism.  The motivation to add a manual actuating mechanism is to provide a familiar pull mechanism as a backup in case the automatic inflation fails.

Response to Arguments
Applicant's arguments filed 8 June 2022 have been fully considered but they are not persuasive.
Regarding the 112b, Applicant has specified that completeness is ““when the reaction...is  complete according to a predefined completion criteria”.  This is circular logic that restates what the meaning of complete is.  This is technically true, but it does not address the issue that the completeness criteria is undefined.  It would also be technically true if a speed limit was set as “a predetermined speed criteria”, but printing that on highway signs stills leaves the speed limit literally undefined.  Applicant did add a true statement to the claim, but did not address the undefined predetermined completion criteria.  The Examiner maintains the 112b rejection.

Allowable Subject Matter
Claims 39-44, 46, 47 are allowed.
Claims 32-34 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. (Applicant can add the limitations of Claim 48 to solve the 112b.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW POLAY whose telephone number is (408)918-9746. The examiner can normally be reached M-F 9-5 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Morano can be reached on 5712726684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW POLAY/Primary Examiner, Art Unit 3617                                                                                                                                                                                                        13 August 2022